EXHIBIT 10.7 Wyoming Secretary of State State Capitol Building, Room 110 200 West 24th Street Cheyenne. WY 82002-0020 Ph 307.777.7311 Fax 307.777.5339 Email. business@state.wy us For Office Use Only Profit Corporation Articles of Incorporation I. Corporation name: PHYHEALTH SLEEP CARE COLORADO, INC. 2.Name and physical address of its registered agent: (the registered agent may be an individual resident in Wyoming, a domestic or foreign entity authorized to transact business in Wyoming, having a business office identical with such registered office. The registered agent must have a physical address in Wyoming. A Post Office Box or Drop Box is not acceptable. If the registered office includes a suite number, it must be included in the registered cyfice address.) CT CORPORATION SYSTEMS 1720 CAREY AVENUE, SUITE 200 CHEYENNE, WY 82001 3.Mailin2 address of the corporation: 700 S. ROYAL POINCIANA BLVD, SUITE 506 MIAMI, FL 33166 4.Principal office address: 700 S. ROYAL POINCIANA BLVD, SUITE 506 MIAMI, FL 33166 5.Number and class of share the corporation will have the authority to issue: COMMON 1,000 6.Incorporators (list names and addresses of each incorporator): ROBERT TRINKA 700 S. ROYAL POINCIANA BLVD, SUITE 506 MIAMI. FL 33166 P-Articleslncorporation - Revised 07/17/2009 1 7. Execution (all in orporators must si Signature: Date: 02/03/2012 (mm/dd/yyyy) Print Name:
